COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-403-CR


KIRK CHARLES ARCHAMBAULT                                         APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE

                                    ------------

            FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      On November 3, 2008, appellant Kirk Charles Archambault filed a notice

of appeal from his conviction and sentence imposed on July 28, 2008. No

motion for new trial was filed; therefore appellant’s notice of appeal was due

August 27, 2008. See Tex. R. App. 26.2(a)(1). On November 6, 2008, we

sent a letter to appellant’s trial counsel stating our concern that we were



      1
          … See Tex. R. App. P. 47.4.
without jurisdiction because appellant’s notice of appeal was untimely. On

November 19, 2008, we received a response from counsel stating that he had

not been appointed to represent appellant on any appeal but that he had

informed appellant that he had thirty days within which to file a notice of

appeal in the district court and that appellant could request that an attorney be

appointed for the appeal.

      Because appellant’s notice of appeal is untimely, we dismiss this appeal

for want of jurisdiction. See Tex. R. App. 25.2(b); 26.2(a).




                                                 PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED:     January 8, 2009




                                       2